    Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 1 of 12 PageID #:1758




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



UNITED STATES OF AMERICA
                                                          Case No. 19-CR-565

                        v.
                                                          Honorable Harry D. Leinenweber
EDWARD LEE FILER, ROBERT JOSEPH
GEREG, and PAUL MICHAEL KELLY



                             MOTION FOR JUDGMENT OF ACQUITTAL

        Defendant Edward Filer, through his undersigned counsel and pursuant to Federal Rule

of Criminal Procedure 29, respectfully requests that the Court enter an order granting judgment

of acquittal and dismissing the Second Superseding Indictment (Dkt. 64) (“Indictment”) in its

entirety. In support of this motion, Mr. Filer states as follows.

                                        INTRODUCTION

        One June 25, 2021, this Court granted Mr. Filer’s motion for judgment of acquittal on the

majority of the charges in this case. Mr. Filer is entitled to judgment on the remaining Counts.

There are only two issues remaining in the case and both should be decided as a matter of law.1

        The Court correctly held that the scheme to defraud charged in Counts 1 and 2 depends

entirely on the validity of BWC Capital’s lien on the assets of Barsanti Woodwork

(“Woodwork”). The Court further held that there is one open question to determine the validity

of BWC Capital’s lien: “whether Kelly controlled BWC Capital such that when he stepped into

Harris Bank’s shoes, Kelly acquired his own lien. If Kelly, in fact, acquired his own lien, the lien

1
  To avoid duplicative briefing, Mr. Filer expressly incorporates by reference all of the facts and
arguments in his prior Motion for Judgment of Acquittal, Dkt. 159, as if fully set forth herein.



                                                  1
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 2 of 12 PageID #:1759




would have been extinguished.” Exhibit A, Excerpt of Transcript of Proceedings Before The

Honorable Harry D. Leinenweber, June 25, 2021, at 41:4-7. As set forth below, this is a question

of law that the Court must decide—it cannot be decided by the jury. The Court should determine,

as a matter of law, the Government has failed to prove beyond a reasonable doubt that BWC

Capital’s lien was extinguished and as a result, has failed to prove a scheme to defraud, let alone

a scheme in which Mr. Filer knowingly engaged with intent to defraud.

        With respect to Count 8, the Court declined to grant judgment in Mr. Filer’s favor

because, “[t]aken in the light most favorable to the government, at this stage … a rational jury

could conclude the documents were responsive and/or the decision to withhold them was done

with fraudulent intent.” Id. at 48:10-13. But the evidence that the jury heard the Government’s

case-in-chief was inaccurate and misleading. During the testimony of Freeborn & Peters’

General Counsel, Steve Hartmann, the Government published several emails to the jury and

implied that Mr. Filer had a role in withholding them. Mr. Hartmann was recalled during the

defense case and clarified that his testimony was not accurate. In light of all the evidence now in

the record, no reasonable jury could convict Mr. Filer on Count 8.

                                     LEGAL STANDARD

       Federal Rule of Criminal Procedure 29(a) provides that, “after the government closes its

evidence or after the close of all the evidence, the court on the defendant’s motion must enter a

judgment of acquittal of any offense for which the evidence is insufficient to sustain a

conviction.” A Rule 29 motion should be granted where “viewing the evidence in the light most

favorable to the prosecution, the record contains no evidence on which a rational jury could have

returned a guilty verdict.” United States v. Murphy, 406 F.3d 857, 861 (7th Cir. 2005) (affirming

judgment of acquittal under Rule 29(c) where “a vital link between the evidence and the charge

in the indictment [was] missing”). In other words, “[a] Rule 29 motion calls on the court to


                                                2
     Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 3 of 12 PageID #:1760




distinguish between reasonable inferences and speculation.” United States v. Jones, 713 F.3d

336, 340 (7th Cir. 2013) (affirming judgment of acquittal where “[t]he jury’s verdict . . . relied

on several such speculative inferences”). At the end of the day, the Court must grant a Rule 29

motion if the Government’s evidence gives “equal or nearly equal circumstantial support to a

theory of guilt and a theory of innocence,” because in that situation, “a reasonable jury must

necessarily entertain reasonable doubt.” United States v. Cassese, 428 F.3d 92, 99 (2d Cir. 2005).

                                          ARGUMENT

I.       Mr. Filer is Entitled to a Judgment of Acquittal on Counts 1 and 2.

         As Mr. Filer argued in his prior Motion for Judgment of Acquittal, and as this Court

recognized in ruling on the same, the fraud counts turn on the validity of BWC Capital’s lien.

The Court held that the open question on these Counts “is whether the lien was extinguished

when Harris Bank transferred the debt to BWC Capital.” Exhibit A, at 40:12-13. This open

question, however, is one of law and must be answered by the Court. The Court should grant Mr.

Filer’s motion on the fraud counts because: (1) the Government has presented insufficient

evidence to prove beyond a reasonable doubt that BWC Capital’s lien was extinguished, and (2)

even if the lien were extinguished, no reasonable juror could find that Mr. Filer acted with intent

to defraud.

         Before embarking on this analysis, it is important to note that Government used Professor

Bruce Markell’s rebuttal testimony to inject numerous improper and incorrect legal opinions into

the case. This testimony hopelessly confused the jury and created a significant risk that they

might convict based on Markell’s description of the law rather than the Court’s. See Specht v.

Jensen, 853 F.2d 805, 809 (10th Cir. 1988) (en banc) (“[T]he jury may believe the attorney-

witness, who is presented to them imbued with all the mystique inherent in the title ‘expert,’ is



                                                 3
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 4 of 12 PageID #:1761




more knowledgeable than the judge in a given areas of the law.”). For example, Professor

Markell told the jury that a transaction with a party’s consultant or agent cannot be considered an

arm’s length transaction. Exhibit H, Excerpt of Testimony of Bruce Markell, June 29, 2021, at

3:8-4:25. This improper and incorrect opinion is contrary to the law of the Seventh Circuit,

which holds that even transactions with an officer of a party can be considered “an arms-length

transaction, at least for purposes of criminal law.” United States v. Weimert, 819 F.3d 351, 366

(7th Cir. 2016). Professor Markell offered similarly improper legal conclusions on various civil

law concepts, such as an agent’s ability to hold the debt of a principal, the doctrine of merger,

bad-faith enforcement of liens, and the like. See Generally Exhibit H. It is against this backdrop

that a confused jury will deliberate, attempting to decide civil questions of law and apply them to

the facts of a civil case. The Court should take this case from them. Mr. Filer is entitled to

judgement of acquittal on the fraud counts.

           A. Whether BWC Capital’s Lien Was Extinguished is a Question of Law.

       The theory upon which the Government’s case rests appears to be one of “merger,”

which provides that “when the same person who is bound to pay is also entitled to receive, there

is an extinguishment of rights.” In re Kreisler, 331 B.R. 364, 378 (Bankr. N.D. Ill. 2005)

(quotation omitted). In this case, however, there is no dispute that the debtor and the creditor

were not the same person—they were two separate corporate entities: Woodwork and BWC

Capital. Therefore, for the merger doctrine to apply, the Court must determine whether Kelly’s

alleged control of both companies warrants disregarding corporate structures and treating the two

entities as one in the same. Id. at 378-79 (where Garlin Mortgage Corp. was the holder of the

mortgage and K&E LLC was the mortgagor, but the trustee alleged that a merger occurred

because the same people controlled both entities, the court was required “to find that Garlin is

not a legal entity separate and distinct form K&E LLC, and to conclude that they are one in the


                                                4
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 5 of 12 PageID #:1762




same”). In order to make this determination, Illinois law requires the Court to apply a veil-

piercing analysis. Id.

       Although the required veil-piercing analysis involves factual findings, the ultimate

determination of whether to disregard the separate corporate entities due to Kelly’s alleged

control of BWC Capital is a question of law for the Court. See, e.g., Int'l Fin. Servs. Corp. v.

Chromas Techs. Canada, Inc., 356 F.3d 731, 737 (7th Cir. 2004) (“[U]nder Illinois law, piercing

the corporate veil is an equitable remedy to be determined by the court.”); Jones v. Hoosman,

No. 05 C 2909, 2006 WL 1302524, at *4 (N.D. Ill. May 9, 2006) (striking plaintiff’s jury

demand “insofar as it relates to determination or whether or not we should pierce the corporate

veil on the basis of an alter ego theory,” because “[w]hether to pierce the corporate veil is a

matter of the trial court’s discretion”). Whether to apply the merger doctrine is not an issue for

lay jurors in a criminal case. The Court must engage in this equitable analysis and determine as a

matter of law whether the Government has proven merger—and in turn, proven an extinguished

lien and a scheme to defraud—beyond a reasonable doubt.

           B. The Government Has Presented Insufficient Evidence That the Lien Was
              Extinguished.

       First, it is undisputed that BWC Capital was owned by Gereg. To apply the merger

doctrine, there must “a unity of interest and ownership” of the creditor and debtor. In re Kreisler,

331 B.R. at 379 (emphasis added); see also Access Realty Grp., Inc. v. Kane, 2019 IL App 1st

180173 (2019), ¶ 26 (finding merger because the debt was held by an entity that the debtor

“wholly owns and controls”) (emphasis in original). Accordingly, the merger theory cannot get

off first base, and the Court should grant this motion on that basis alone.

       Even putting that issue aside and proceeding under a theory that Kelly “controlled” BWC

Capital, the Government has provided insufficient evidence to warrant ignoring the corporate



                                                 5
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 6 of 12 PageID #:1763




structures. “The Illinois Supreme Court has recognized … that a corporate entity will be

disregarded, and its veil of limited liability pierced, when two requirements are met: (1) there

must be such a unity of interest and ownership that the separate personalities of the corporation

and individual no longer exist; and (2) adherence to the fiction of separate corporate existence

would sanction a fraud or promote an injustice.” In re Kreisler, 331 B.R. at 379. “Factors that the

Illinois courts have considered in the determination of whether the first prong of the test has been

met are: (1) the failure to maintain adequate corporate records or to comply with corporate

formalities; (2) the commingling of funds or assets; (3) undercapitalization; and (4) one

corporation treating the assets of another corporation as its own.” Id.

       Because this is a criminal case, the Government must prove beyond a reasonable doubt

that Kelly controlled BWC Capital to such an extent that it warrants disregarding the separate

corporate entities. There is nothing in the record that comes remotely close to meeting this

burden. Most notably, Government has put no evidence into the record that BWC Capital

ignored corporate formalities. BWC Capital had appropriate formation documents, an operating

agreement, and other appropriate corporate documentation. See, e.g., Freeborn_053. Nor is there

any evidence of commingling funds. To the contrary, Kelly testified that he did not have access

to BWC Capital’s bank account and had no control over the company’s money. Exhibit B,

Excerpt of Testimony of Paul Kelly, June 16, 2021 PM, at 61:23-62:21. Indeed, absent the K

Family Trust Agreements—which all parties and the Court agree were ineffective—it is unclear

how Kelly exercised any control over BWC Capital whatsoever. The facts of this case would

provide a dubious basis to apply the merger doctrine in a civil case. They are woefully

insufficient in a criminal case where the Government’s burden of proof is higher.




                                                 6
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 7 of 12 PageID #:1764




       Because the Government has not presented sufficient evidence that the merger doctrine

should be applied, the Government has failed as a matter of law to prove that BWC Capital’s lien

was extinguished. Accordingly, no reasonable jury could find a scheme to defraud and Mr. Filer

is entitled to judgment of acquittal on Counts 1 and 2.

           C. Even if the Lien Was Extinguished, No Reasonable Jury Could Find That
              Mr. Filer Acted With Intent to Defraud.

       Even if the Court engages in the complex legal analysis set forth above and finds that the

merger doctrine should apply, there is absolutely no evidence that Mr. Filer knew the debt was

extinguished in 2013. There is no evidence that he engaged in any merger analysis in 2013 or

that as a construction lawyer, he even knew what the doctrine of merger was. All of the evidence

in the record indicates that Mr. Filer believed that BWC Capital held a valid lien on Woodwork’s

assets. Mr. Filer testified that he believed Woodwork owed BWC Capital the face amount of the

loan less the $575,000 credit for the use of Woodwork’s accounts receivables. Exhibit C, Excerpt

of Testimony of Edward Filer, June 28, 2021 AM, at 67:6-68:24. Mr. Kelly provided the same

testimony. Exhibit B, at 43:14-24. Tellingly, the Government chose not to call Mr. Gereg, but his

deposition testimony was read into evidence and clearly demonstrates that he also believed

Woodwork owed BWC Capital the remaining debt less the credit Woodwork received for the

purchase price, and that BWC Capital held a lien on Woodwork’s assets. See PUBDOC_014, at

119:3-12. Thus, whatever the Court’s answer to the murky law-school-exam question posed by

the Government’s theory, the record is clear all parties involved believed BWC Capital’s lien

was valid and that the company could exercise its legal rights accordingly. There is simply no

documentary or testimonial evidence that Mr. Filer believed the lien was extinguished. On this

record, no reasonable jury could find that Mr. Filer acted with intent to defraud.




                                                 7
      Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 8 of 12 PageID #:1765




II.       Mr. Filer is Entitled to a Judgment of Acquittal on Count Eight.

          Count 8 charges Mr. Filer with violating 18 U.S.C. § 152(9) by withholding documents

from the trustee related to the membership interest assignment agreements. In order to prevail on

this count, the Government must prove beyond a reasonable doubt that (1) there was a

bankruptcy proceeding, (2) Mr. Filer knowingly withheld records from the trustee entitled to its

possession, (3) the records related to the property or financial affairs of the debtor, and (4) Mr.

Filer acted with intent to deceive. See Pattern Criminal Jury Instructions of the Seventh Circuit

(2020 Ed.), at 195. The Government has failed to prove elements two through four.

          As an initial matter, the Government’s case-in-chief was tainted by misleading and

inaccurate testimony elicited from Freeborn & Peters’ General Counsel, Steve Hartmann. The

Government published several documents through Mr. Hartmann and suggested to the jury that

Mr. Filer withheld these documents from Freeborn’s initial production to the trustee in violation

of 18 U.S.C. § 152(9). In reality, Mr. Filer had absolutely nothing to do with withholding these

documents. For example, Mr. Hartmann testified that Government Exhibits Freeborn_204 and

Freeborn_210 were withheld from the April 2014 production (in which the Government contends

Mr. Filer was involved) but were subsequently produced to the trustee by Mr. Hartmann in 2015.

See Exhibit D, Excerpt of Testimony of Steve Hartmann, June 24, 2021, at 27:24-29:23. When

recalled, Mr. Hartmann admitted that his original testimony was not accurate.2 These documents

were never produced to the trustee by Mr. Hartmann in Freeborn’s subsequent productions.

Rather, Mr. Hartmann marked these documents as privileged withheld them from production.

The Government also elicited testimony suggesting that Mr. Filer wrongfully withheld

Government Exhibits Freeborn_072 and Freeborn_114 from the April 2014 production. Exhibit

2
 Due to the timing of this motion, a transcript of Mr. Hartmann’s testimony is not yet available. Mr. Filer
will supplement this submission at the Court’s request.



                                                    8
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 9 of 12 PageID #:1766




D, 30:11-32:3. Although these documents were produced by Mr. Hartmann in subsequent

productions, Mr. Hartmann clarified that Mr. Filer made these documents available for collection

by Freeborn’s IT department in February of 2014, after which they were loaded into a Relativity

database for review to determine whether they were responsive to the trustee’s document

requests. Freeborn’s computer data showed that Ashley Brandt marked these documents as non-

responsive and privileged before ever discussing the trustee’s subpoena with Mr. Filer following

his April 7, 2014 email. Thus, any suggestion that Mr. Filer had a role in withholding these

documents also was misleading.

       The only documents that Mr. Filer had any role in withholding were fifteen documents

related to the K Family Trust. Withholding these documents cannot justify a conviction. The

Court should grant judgment of acquittal on Count 8 for two reasons.

       First, the Court should determine, as a matter of law, that the K Family Trust documents

were non-responsive to the trustee’s subpoena. The subpoena specifically requested documents

related to “the Debtor,” which is defined as “Woodwork and anyone acting or purporting to act

on its behalf.” Filer Trial Exhibit 1, at 13442. Based on the plain language of the subpoena, the

documents were non-responsive. The agreements were between the K Family Trust and BWC

Capital and Millwork. Although Kelly was an agent of Woodwork, he was not acting in that

capacity when he signed the agreements—he was acting on behalf of the K Family Trust. The

trustee was not entitled to documents between third parties unrelated to the debtor.

       Lawyers across the country make difficult responsiveness determinations every day.

Reasonable lawyers may disagree. There may be disputes. And when those disputes occur, they

are resolved by a court. Legal analysis concerning broad and confusing document requests

should not be performed by the jury in a criminal case where an attorney’s liberty is at stake. The




                                                9
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 10 of 12 PageID #:1767




Court, not the jury, should perform the requisite analysis and determine that the K Family Trust

Documents were not responsive.

       Second, even if the documents were responsive, there is absolutely no evidence in the

record that Mr. Filer acted with intent to deceive. Mr. Filer took the stand testified that he

believed the K Family Trust documents were non-responsive. Exhibit C, at 22:21-25; Exhibit E,

Excerpt of Testimony of Edward Filer, June 28, 2021 PM, at 16:20-17:5. Robert Chapman

testified that a determination of non-responsiveness was reasonable, and that once Mr. Filer

reached that determination, he was duty-bound to withhold the documents. Even Mr. Brandt,

who strongly disagreed with Mr. Filer’s conclusion, likewise testified that Mr. Filer told him he

believed the documents were non-responsive. See Exhibit F, Excerpt of Testimony of Ashley

Brandt, June 22, 2021 PM, at 116:11-13. And both Brandt and Hartmann (who later chose to

produce the documents), admitted that they did not have the information they needed to make an

accurate determination as to the responsiveness of the documents. See Exhibit D, at 40:13-41:20;

Exhibit G, Excerpt of Testimony of Ashley Brandt, June 23, 2021 AM, at 85:20-86:12. The

record is simply devoid of any evidence from which a reasonable jury could infer intent to

deceive. Mr. Filer is entitled to judgment of acquittal on Count 8.

                                         CONCLUSION

       WHEREFORE, Mr. Filer respectfully requests that the Court enter an Order granting

judgment in his favor and dismissing the Indictment in its entirety.



Dated: June 29, 2021                              Respectfully submitted,

                                                  /s/ Ronald S. Safer
                                                  Ronald S. Safer
                                                  Valarie Hays
                                                  Eli J. Litoff
                                                  RILEY SAFER HOLMES & CANCILA LLP


                                                10
Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 11 of 12 PageID #:1768




                                        70 W. Madison Street, Suite 2900
                                        Chicago, IL 60602
                                        (312) 471-8700
                                        rsafer@rshc-law.com
                                        vhays@rshc-law.com
                                        elitoff@rshc-law.com

                                        Attorneys for Edward Lee Filer




                                      11
  Case: 1:19-cr-00565 Document #: 169 Filed: 06/29/21 Page 12 of 12 PageID #:1769




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021 I caused the foregoing document to be

electronically filed using the CM/ECF system, which will send notice of this filing to all counsel

of record.


                                                    /s/ Eli J. Litoff




                                               12
